849 F.2d 1473
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Emma Francis ROSE, Plaintiff-Appellant,v.ROWLAND FOUNDATION, INCORPORATED, A Kentucky Non-ProfitCorporation;  Betty Jean Lanier;  Robert Lee Rose;  WilliamShelton;  Arthur Everman;  Bobby Earl Crosby;  Sam Rose;Irene Rose;  Marie Mainous;  Sam Mainous;  W.H. Roberts;Bertha Roberts, Individually & In Their Official Capacity asAgents, Officers or Employees of the Rowland Foundation,Incorporated;  State of Florida, Okeechobee County,Defendants-Appellees.
No. 88-5565.
United States Court of Appeals, Sixth Circuit.
June 28, 1988.

Before MILBURN, RALPH B. GUY, Jr. and ALAN E. NORRIS, Circuit Judges.

ORDER

1
This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the file indicates that on May 19, 1988, appellant appealed from the order denying default judgment.  An order denying a motion for default judgment is not appealable.   Adult Film Ass'n, Inc. v. Thetford, 776 F.2d 113 (5th Cir.1985) (per curiam);  McNutt v. Cardox Corp., 329 F.2d 107 (6th Cir.1964).


3
It is ORDERED that the appeal be dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.